Title: To James Madison from Maria Hanford, 30 March 1815
From: Hanford, Maria
To: Madison, James


                    
                        
                            Sir
                        
                        New York Marchth 30th 1815
                    
                    I am perfectly sensible of the impropriety of a female addressing herself to a gentleman by letter but as there are few rules but will admit of an exception, I hope the Urgency of my case will acquit me in your oppinion. A few weeks previous to the arrival of the certainty of peace with England my husband (compelled by absolute necessity for want of employment Shipped on board the Brig Spark Capt T Gamble Commander) as a sailmaker for a six months Cruise. It was a dreadful blow to me my state of health being very delicate and since that unfortunate day my mind has been so harrassed with the dreadful Idea of our seperation that it has reduced me to so debilitated a state that I am well assured I shall not long survive the shock of our seperation. Oh Sir I humbly implore your compassion in pity for an Unhappy and deeply afflicted wife grant unto me my husbands discharge; It is for no common man I plead it is for a truly tender and affectionate companion a young man of good morals universally beloved and of an unquestionable charector—if I am deprived of him this world can afford me no consolation. I have also an aged and infirm Mother with 3 little boys dependent upon her who joins her intreaties with mine that your honor will be pleased to grant to her the only prop of her declining years that is as yet arrived to an age of capability of assisting her, and while in the service he has not got it in his power, we have been attached to each other from our infancy, judge then Sir if a seperation on my part will not be insupportable more especially in my present situation and nothing but the dark prospects

that were before him cou’d have induced him to such a step. Not but he glories at the Idea of being serviceable to his country. But Oh Sir I cannot resign him he is my only comfort all my stay and all my support. My dear Mother also joins me in offering up her prayers to the Supreme being in whom she puts her trust to incline your heart to grant me my petition; and to bestow upon you, health and prosperity here, and eternal happiness in those Celestial Mansions where all tears shall we [sic] wiped away by the glorious Redeemer of our souls. I am at a loss what more to say to induce your honor to grant me my beloved husbands discharge but that in so doing you will bind and afflicted Mother and wife to you by an everlasting gratitude. Yours ever
                    
                        Maria HanfordWife to George J. Hanford Sailmakeron board the Brig Spark of New YorkCommanded by Capt Thomas Gamble
                    
                